Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 04/15/2021.  Claims 1-13 are pending in the case.  Claims 1, 7, and 13 are independent claims.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, and 13 are rejected under AIA  35 U.S.C §103 as being unpatentable over Wu et al. (US 20170269825 A1, hereinafter Wu) in view of CHAN et al. (US 20150208205 A1, hereinafter CHAN).

As to independent claims 1, 7, and 13, Wu teaches a number input method, for use with a display of a terminal (Fig. 1, paragraph [0012], a device 130 that includes a display 132 and user interface device 134, device 130 is the terminal with a display 132, Abstract, A computer-implemented method of graphical user interface element adjustment may include presenting a graphical user interface element that includes an adjustable element that is configured to be moved to adjust a selection of a value between a first end value and a second end value), comprising: 
displaying a number input control, wherein the number input control comprises a number axis, and the number axis comprises a first axis scale (paragraph [0033], FIG. 2a illustrates the GUI element 200. As illustrated in FIGS. 2a-2e, the GUI element 200 may be a slider bar element that allows a user to select value along the slider bar; As illustrated in FIG. 2a, the first end value 220 may have a value of zero and the second end value 222 may have a value of one-hundred; Fig. 2a displays the first axis scale with values 0-100); 
receiving a first touch operation on the number axis, and switching the first axis scale to a second axis scale in response to the first touch operation meeting a preset condition (paragraph [0066], When the speed of the slider bar is not greater than the threshold, the method may proceed to block 330; paragraph [0045]-[0046], FIG. 2c, illustrates the GUI element 200 with the slider element 210 moved along the slider line 212 to a value of thirty on the slider line 212; the slider element 210 may have moved 30 units and in a time of 0.9 seconds. Thus, the speed of the slider element 210 may be 33.3. Because the speed 33.3 is less than the threshold 50, the second end value 222 may be changed; the end value change from 100 to 50 is the scale change; in order for the user input to move the slider element 210, the user needs to touch 210 first, and move it along the slider line 212; the user’s touch of 210 is the first touch operation, Fig. 2c axis is the second axis); and 
(paragraph [0024], a user may change the position of the slider element 210 along the slider line 212 to adjust a value selected by the slider element 210; another user input to touch the slider element 210 first and then adjust to another position along the slider line; the user input to touch the slider element 210 to adjust its position again is the second touch operation).
Wu does not teach:
determining a target number according to a position on the axis corresponding to the touch operation, and displaying the target number.
CHAN teaches:
determining a target number according to a position on the axis corresponding to a touch operation, and displaying the target number (Fig. 2, paragraph [0049], As a slider button 214 is moved along a slider scale 216 by a user input, the number of days 218 that an application and associated application data are retained in the local storage is changed. In the illustrated example, the user has elected to retain an application and associated application data for 60 days following the last time the application is used; “60” is the target number; 216 is the second axis, user touch the slider button 214 first and then drag it along the slider scale 216; user touch the slider button 214 is the touch operation on the number axis).
Since Wu teaches a method of adjusting a number input slider scale, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a target number according to a position on a virtual control 21 in the form of a slider be used to specify how long applications and associated application data are retained (CHAN, paragraph [0049]).


As to dependent claims 2, and 8, the rejection of claim 1 is incorporated. Wu teaches the method according to claim 1, wherein the first touch operation comprises a sliding operation on the number axis and/or a touch operation on the number axis; and the first touch operation meeting the preset condition comprises: 
detecting that a sliding speed of the sliding operation drops to a preset speed threshold (paragraph [0066], When the speed of the slider bar is not greater than the threshold, the method may proceed to block 330; paragraph [0045]-[0046], FIG. 2c, illustrates the GUI element 200 with the slider element 210 moved along the slider line 212 to a value of thirty on the slider line 212; the slider element 210 may have moved 30 units and in a time of 0.9 seconds. Thus, the speed of the slider element 210 may be 33.3. Because the speed 33.3 is less than the threshold 50, the second end value 222 may be changed; the end value change from 100 to 50 is the scale change; the slider element 210 moved along the slider line 212 is the first touch operation, Fig. 2c axis is the second axis), and/or 


Claims 3, and 9 are rejected under AIA  35 U.S.C §103 as being unpatentable over Wu et al. (US 20170269825 A1, hereinafter Wu) in view of CHAN et al. (US 20150208205 A1, hereinafter CHAN) and in view of John et al. (US 20150058801 A1, hereinafter John).

As to dependent claims 3, and 9, the rejection of claim 1 is incorporated. Wu teaches method according to claim 1, wherein switching the first axis scale to the second axis scale (Fig. 2a scale value from 0-100, to Fig. 2c scale value from 0-50; paragraph [0046], Because the speed 33.3 is less than the threshold 50, the second end value 222 may be changed).
Wu/CHAN does not teach:
decreasing a value of the first axis scale by a preset order of magnitude to obtain the second axis scale with an accuracy larger than an accuracy of the first axis scale.
	John teaches:
decreasing a value of the first axis scale by a preset order of magnitude to obtain the second axis scale with an accuracy larger than an accuracy of the first axis scale (Fig. 5, Fig. 6, paragraph [0042], A first multiplier adjustment 600 may rescale the base level of scaling for the signal 502 such that an initial application of the dial turning gesture 308 of FIG. 4 to the dial control 304 of FIG. 4 starts zooming by a factor of ten as depicted in FIG. 6; Fig. 5 is the first axis, Fig. 6 is the second axis, with 10X accuracy as the magnitude).
Since Wu/CHAN teaches a method of adjusting a number input slider scale, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate decreasing a value of the first axis scale by a preset order of magnitude to obtain the second axis scale with an accuracy larger than an accuracy of the first axis scale, as taught by John, as the prior arts are in the same application field of slider number input, and John further teaches axis scale with different magnitude. By incorporating John into Wu/CHAN would expand the utility of Wu/CHAN’s system by allowing to perform multiplier rescaling of the base level of scaling (John, paragraph [0042]).

Claims 4, and 10 are rejected under AIA  35 U.S.C §103 as being unpatentable over Wu et al. (US 20170269825 A1, hereinafter Wu) in view of CHAN et al. (US 20150208205 A1, hereinafter CHAN) and in view of Phelan et al. (US 20060061572 A1, hereinafter Phelan) and in view of ZHA et al. (US 20150143291 A1, hereinafter ZHA).

As to dependent claims 4, and 10, the rejection of claim 1 is incorporated. Wu/CHAN does not teach the method according to claim 1, wherein the number axis comprises a first end point and a second end point, the first end point represents the smallest number on the number axis, and the second end point represents the largest number on (paragraph [0033], The GUI element 200 may include a slider element 210, a slider line 212, a first end value 220, and a second end value 222).
Wu/CHAN does not teach:
the first touch operation comprises a touch operation on any one of the first end point and the second end point; and the first touch operation meeting the preset condition comprises: 
determining that the first touch operation meets the preset condition in response to a continuous touch duration of the first end point or a continuous touch duration of the second end point reaching a preset second time threshold.
Phelan teaches:
the first touch operation comprises a touch operation on any one of the first end point and the second end point; and the first touch operation meeting the preset condition comprises: determining that the first touch operation meets the preset condition in response to a touch of the first end point or a touch of the second end point (Fig. 8A. Fig. 8b, the second end point is changed from 100 to 75, paragraph [0064], FIG. 8B illustrates one embodiment of the invention when the axis label 185A indicating 75 units is moved by a user using an input device 5 or secondary input device 6 from the first position illustrated in FIG. 8A to a second position illustrated in FIG. 8B; the preset condition is that the user input on the second end point).
Since Wu/CHAN teaches a method of adjusting a number input slider scale, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate decreasing a value of the first axis scale by a preset order of magnitude to obtain the second axis scale with an accuracy larger than move the axis label 185 to a new position on the axis corresponding to an increase or decrease of the upper or lower limit of the scale represented by the axis (Phelan, paragraph [0062]).
Wu/CHAN/Phelan does not teach:
the preset condition comprises: a continuous touch duration of the a point reaching a preset time threshold.
ZHA teaches:
the preset condition comprises: a continuous touch duration of the a point reaching a preset time threshold (paragraph [0035], he predefined conditions include that a respective finger contact on a corresponding data item, included in the sequence of finger gestures, has to last for a time duration that is longer than a predetermined threshold touch time).
Since Wu/CHAN/Phelan teaches a method of adjusting a number input slider scale, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the preset condition comprises a continuous touch duration of the a point reaching a preset time threshold, as taught by ZHA, as the prior arts are in the same application field of user interface input operation, and ZHA further teaches continuous touch for a preset time as a condition. By incorporating ZHA into Wu/CHAN/Phelan would expand the utility of Wu/CHAN/Phelan’s system by allowing the corresponding data item is identified as one data item in the set of the plurality of data items that are associated with the sequence of finger gestures (ZHA, paragraph [0035).




Claims 5, and 11 are rejected under AIA  35 U.S.C §103 as being unpatentable over Wu et al. (US 20170269825 A1, hereinafter Wu) in view of CHAN et al. (US 20150208205 A1, hereinafter CHAN) and in view of Phelan et al. (US 20060061572 A1, hereinafter Phelan) and in view of ZHA et al. (US 20150143291 A1, hereinafter ZHA) and in view of John et al. (US 20150058801 A1, hereinafter John).

As to dependent claims 5, and 11, the rejection of claim 4 is incorporated. Wu/CHAN/Phelan/ZHA does not teach the method according to claim 4, wherein switching the first axis scale to the second axis scale comprises: 
increasing the value of the first axis scale by a preset order of magnitude to obtain the second axis scale with an accuracy less than an accuracy of the first axis scale. 	
John teaches:
switching the first axis scale to the second axis scale comprises: 
increasing the value of the first axis scale by a preset order of magnitude to obtain the second axis scale with an accuracy less than an accuracy of the first axis scale (Fig. 7, Fig. 8, paragraph [0042], To make a further precision adjustment relative to FIG. 7, the user can continue to apply the dial turning gesture 308 of FIG. 4 to the dial control 304 of FIG. 4, to make a linear adjustment 800 of FIG. 8, which is a two times adjustment relative to FIG. 7 in this example. Other nonbase-10 multiplier factors can also be supported).
Since Wu/CHAN teaches a method of adjusting a number input slider scale, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate switching the first axis scale to the second axis scale comprises increasing the value of the first axis scale by a preset order of magnitude to obtain the second axis scale with an accuracy less than an accuracy of the first axis scale, as taught by John, as the prior arts are in the same application field of slider number input, and John further teaches axis scale with different magnitude. By incorporating John into Wu/CHAN would expand the utility of Wu/CHAN’s system by allowing to perform multiplier rescaling of the base level of scaling (John, paragraph [0042]).

Claims 6, and 12 are rejected under AIA  35 U.S.C §103 as being unpatentable over Wu et al. (US 20170269825 A1, hereinafter Wu) in view of CHAN et al. (US 20150208205 A1, hereinafter CHAN) and in view of Phelan et al. (US 20060061572 A1, hereinafter Phelan)

As to dependent claims 6, and 12, the rejection of claim 1 is incorporated. Wu teaches method according to claim 1, wherein a position on the second axis scale corresponding to the second touch operation (paragraph [0024], a user may change the position of the slider element 210 along the slider line 212 to adjust a value selected by the slider element 210; user input to move the slider element is the second touch operation); and CHAN teaches receiving a touch operation on the number axis, and determining a target number according to a position on the axis corresponding to the touch operation, and displaying the target number, determining the target number based on the number corresponding to the number axis (Fig. 2, paragraph [0049], As a slider button 214 is moved along a slider scale 216 by a user input, the number of days 218 that an application and associated application data are retained in the local storage is changed. In the illustrated example, the user has elected to retain an application and associated application data for 60 days following the last time the application is used; “60” is the target number; 216 is the second axis, user’s slider button dragging is the second touch operation).
Wu/CHAN does not teach:
determining a number corresponding to a location of the first axis scale after the first touch operation is performed on the number axis; 
acquiring the second axis scale, and determining a number corresponding to a location of the second axis scale; and 
the number axis corresponding  to the location of the first axis scale and the number corresponding to the location of the second axis scale.
	Phelan teaches:
determining a number corresponding to a location of the first axis scale after the first touch operation is performed on the number axis (Fig. 8B is the first axis, paragraph [0064], FIG. 8B illustrates one embodiment of the invention when the axis label 185A indicating 75 units is moved by a user using an input device 5 or secondary input device 6 from the first position illustrated in FIG. 8A to a second position illustrated in FIG. 8B; the lower limit 190 of the axis 800 remains 50 units, however, axis label 185A has been moved to the upper limit 195 and now axis label 185A indicates the upper limit 195 is now 75 units; the upper limit 75 is the number); 
acquiring the second axis scale, and determining a number corresponding to a location of the second axis scale (Fig. 8D is the second axis, paragraph [0066], both the upper limit 195 and the lower limit 190 of the axis 800 are adjusted when the axis label 185A is moved from the first position illustrated in FIG. 8A to a second position illustrated in FIG. 8D; the lower limit 190 has become 25; 25 is the determined number); and 
the number axis corresponding to the location of the first axis scale and the number corresponding to the location of the second axis scale (Fig. 8D, any number such as number 50 location is based on the lower limit 25 and upper limit 75).
Since Wu/CHAN teaches a method of adjusting a number input slider scale, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a number corresponding to a location of the first axis scale after the first touch operation is performed on the number axis, acquiring the second axis scale, and determining a number corresponding to a location of the second axis scale, and the number axis corresponding  to the location of the first axis scale and the number corresponding to the location of the second axis scale, as taught by Phelan, as the prior arts are in the same application field number axis scale change, and Phelan further teaches axis scale upper/lower limit change. By incorporating Phelan into Wu/CHAN would expand the utility of Wu/CHAN’s system by move the axis label 185 to a new position on the axis corresponding to an increase or decrease of the upper or lower limit of the scale represented by the axis (Phelan, paragraph [0062]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143